lN THE UN|TED STATES DlSTRlCT COURT
FOR THE NORTHERN DlSTRlCT OF WEST VlRG|NlA

ELK|NS
NORBERTO DE RlVAS,
Petitioner,
v. C|VlL ACT|ON NO. 2:18-CV-35
(BA|LEY)
WARDEN ENTZEL,
Respondent.

ORDER ADOPT|NG REPORT AND RECOMMENDAT|ON

On this day, the above~sty|ed matter came before this Court for consideration ofthe
Report and Recommendation of United States Nlagistrate Judge James P. |Vlazzone
[Doc. 29]. Pursuant to this Court's Local Ru|es, this action was referred to Magistrate
Judge Mazzone for submission of a proposed report and recommendation ("R&R").
l\/lagistrate Judge lVlazzone filed his R&R on September17, 2018, wherein he recommends
petitioner's Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [Doc. 1] be dismissed
without prejudice, respondent’s construed Motion for Summary Judgment [Doc. 19] be
granted, petitioner's Motion for Retum of Persona| Property [Doc. 25] be denied without
prejudice to his right to tile a Bivens action, and petitioner's Nlotion to Expedite [Doc. 26]
be denied as moot.

Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge's findings to which objection is made.
However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed Thomas v. Arn, 474 U.S. 140,
150 (1985). |n addition. failure to tile timely objections constitutes a waiver of de novo
review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91 ,
94 (4th Cir. 1984). Here, objections to l\/lagistrate Judge |Vlazzone's R&R were due within
fourteen (14) days of service, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).
The docket reflects that service was accepted on September 20, 2018 [Doc. 30]. To date,
no objections have been ti|ed. According|y, this Court will review the R&R for clear error.

Upon careful review of the above, it is the opinion of this Courtthat the Report and
Recornmendation [Doc. 29] should be, and is, hereby ORDERED ADOPTED for the
reasons more fully stated in the magistrate judge’s report. According|y, this Court
ORDERS that the petitionel’s Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241
[Doc. 1] be D|SMlSSED W|THOUT PREJUD|CE, respondent's construed Motion for
Summary Judgment [Doc. 19] be GRANTED, petitioner's Motion for Return of Persona|
Property [Doc. 25] be DEN|ED W|THOUT PREJUD|CE to his right to tile a Bivens aotion,
and petitioners lVlotion to Expedite [Doc. 26] be DEN|ED AS MOOT. This Court further
ORDERS that this matter be STR|CKEN from the active docket of this Court and DlRECTS
the C|erk to enter judgment in favor of respondent.

lt is so ORDERED.

The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se petitioner.

oATEo: october l, 2018.

    

PRESTON BA|LEY
TES DlSTRlCT JUDGE

